Smith, Judge.
We granted the Georgia Department of Labor’s application for discretionary appeal from the superior court’s reversal of the State Personnel Board’s refusal to take jurisdiction of William R. Johnson Ill’s grievance of his January 1990 separation from employment with the department.
1. Johnson’s motion to dismiss this appeal is denied.
2. This matter has been litigated extensively. Johnson was terminated based on his failure to report to work after being reassigned. After Johnson appealed the decision, he was advised the department would rescind its previous decision if he would report to work. He *342refused and filed an administrative grievance. The hearing officer upheld the decision of the department, finding that any error that may have arisen from Johnson’s belief he was on annual leave when he failed to report to work was cured when the department’s offer to reinstate him was refused. Johnson v. Rogers, 214 Ga. App. 557, 558 (448 SE2d 710) (1994).
Decided April 14, 1995
Reconsideration denied April 27, 1995
Michael J. Bowers, Attorney General, Jeffrey L. Milsteen, Susan L. Rutherford, Senior Assistant Attorneys General, for appellant.
McKee & Barge, Christopher J. Ramig, for appellee.
In Johnson, this court affirmed the trial court’s grant of summary judgment to the department in Johnson’s suit arising from the separation. We held in Johnson that the department presented direct evidence refuting Johnson’s claims of constructive demotion and retaliatory transfer. Id. at 559 (4).
The “new evidence” relating to whether Johnson was on annual leave is irrelevant under the holding of this court that Johnson abandoned his position when he refused the department’s subsequent offer of reinstatement. Johnson may not relitigate these issues forever. The holdings in that case are res judicata, and they control the issues in this case. The trial court’s judgment reversing the decision of the State Personnel Board and remanding the matter to that Board therefore is reversed.

Judgment reversed.


Birdsong, P. J., and Johnson, J., concur.